El Juez Asociado Sb.. Regueras,
emitió la opinión del tribunal. ■ '
La Corte de Distrito de San Juan, á petición de la Su-cesión de Da. María Díaz, viuda de Yeve, dictó, con fecha 15 de inayo'de 1901, la resolución, cuya parte dispositiva, dice así: ,
“Se alza la acumulación 'del juicio ejecutivo de dicha Sra. al, concurso de Don José Avalo Sánchez y se deja sin efecto el deposito de la hacienda “Bello sitio” que volverá a la disposición de su poseedora Da. María Díaz, viuda de Yeve, etc., etc.”
Ésa resolución solamente la firmó el juez don R. E. Savage y el secretario de la Corte don Ramón Raleón.
El abogado don Antonio Sarmiento á nombre de don-José Avalo Sánchez promovió incidente de previo y especial pronunciamiento para que se declarase la nulidad do esa resolución y de las diligencias para su cumplimiento por el fundamento de que la tal resolución solamente la firmó el I-Ion. Juez Savage cuando la debieron firmar los tres jueces que entonces constituían el Tribunal de Distri-to.
Ese incidente se sustanció á pesar de la reforma que de la providencia admitiéndole interpuso la Da. María Díaz viuda de Yeve y después de oir á las partes en Corte abier-ta dictó el juez don Emilio del Toro con fecha 31 de mayo *341■dé 1905 resolución declarando la nulidad pretendida,‘.por el mismo fundamento en que se apoyó don José Avalo Sánchez al promover el incidente.
La sucesión de doña María Díaz, viuda de Veve, en 17 de junio de 1905 apeló de esa resolución para ante esta Cor- ■ te Suprema y se presentaron los respectivos 'alegatos.
Asi las cosas, el abogado don Henry E. Hord, á nombre del apelado don José Avalo Sánchez, presentó una moción para que se desestimase la apelación fundándola en dos motivos: ....
Primero: Porque no habiendo sido aún -admitida la apelan-te co-mo parte en el -concurso de Don Jasé Avalo Sánchez, no tiene dere-cho á.ser oída.ni de establecer apelaciones.
Segundo: Porque el auto recurrido po es -de las resoluciones ape-lables.
.Por el primer motivo entiendo que debe denegarse la moción. Hoy no tenemos que tratar del concurso. La ape-lación está limitada al incidente de nulidad que promovió don José Avalo Sánchez y en el que fué parte doña María Díaz viuda de Veve, porque el mismo promovente la trajo al incidente toda vez que solicitó que con ella se sustancia-se y asi se hizo, sin que hasta este momento, se encuentre nada que revelé un acto de oposición' á esa ingerencia en dicho incidente de nulidad.
Es un principio de derecho que nadie puede volver so-bre sus propios actos, y ese principio está contenido en el tomo 11 de la Enciclopedia de “ Pleading & Practice”, Pag. 502 párrafo 4, en donde se.dice:
“Una persona que pretenda intervenir en una acción pendiente entre otras partes sin colocarse dentro de la -prescripción del esta-tuto que permite tal intervención, es meramente un intruso,' que no adquiere derecho alguno, por su desautorizada intervención, á menos que las .partes interesadas hayan renunciado á su derecho de oposición
- Y aquí debemos entender-que so renunció expresamoiv-*342te á ese dereelio de oposición, porque expresamente se so-licitó por Avalo Sánchez que dona Alaría Díaz, viuda de yeve, fuese parte en este incidente. No puede hoy bajo concepto alguno rechazarla del mismo, cuando se la ti ajo precisamente para oirla.
En cuanto al segundo motivo hay que dejar sentado que la sentencia se dictó en 31 de maj^o de 1905 y que la parte apelante se acomodó en la Corte de Distrito y al finalizar el incidente, á las prescripciones del vigente Código de Enjuiciamiento Civil presentando un brief y después de registrada la resolución de acuerdo también con el vigente código, notificó su apelación á la parte contraria. De mo-do que, ya tenemos en el récord mismo actos por parte del apelante que revelan el sometimiento al procedimiento vi-gente. Pero esto no obstante, ya esta Corte Suprema en casos análogos y hasta en casos de competencia por la cuantía ha aplicado el nuevo Código de Enjuiciamiento Civil con la enmienda al art. 295 introducida por la ley aprobada en 9 de marzo de 1905 y esto á pesar de haberse apelado una resolución antes de la aprobación de dicha ley. Véase entre otros el caso Lind contra David.
De modo que está fuera de duda que sólo debemos tener en cuenta para saber si la resolución de que hoy se trata es apelable, el vigente Código de Enjuiciamiento Civil.
En el Código de Enjuiciamiento Civil de California p. 939 y anotaciones al artículo 315 que equivale al 395 del nuestro se dice:
“La £r,ase “sentencia definitiva” -significa solamente aquellas sen-tencias conocidas en la ley. común como decisiones definitivas, que ponen término á una acción ó procedimiento especial ‘j no se re-fiere á las resoluciones estatutorias conocidas por “'decretos ó sen-tencias” explicadas en la tercera subdivisión de dicha sección, la que incluye todos los fallos apelables.”
Ahora bien, el artículo 188 del Código de Enjuiciamien-to Civil define lo.que es una sentencia, diciendo: “que es *343la decisión definitiva' sobre los derechos de las partes en pleito ó procedimiento.”
No tiene ese carácter la resolución apelada porque real-mente en ella no se fia resuelto de modo decisivo el dere-cho que pudo tener doña María Díaz, viuda de Veve, al so-licitar que se dejase á su disposición la hacienda “Bello sitió” v el alzamiento de la acumulación de su juicio eje-cutivo al concurso de don José Avalo Sánchez. Todo eso se le concedió, y si después se dejó sin efecto por virtud de la resolución apelada, con ella en nada se atacó á su dere-cho sustantivo, sino que solamente reconoció por única causa la nulidad que se decretó el hecho de puro tecnicis-mo de no estar firmada la primitiva resolución por los trés jueces que entonces constituían el Tribunal de Dis-trito. Puede, pues, la parte hoy apelante, repetir la ac-ción- que no ha quedado terminada, terminación que es ■lo que. constituye la sentencia definitiva, según ya hemos visto, y que es la que sería apelable según el No. 1 de] art. 259 del Código de-Enjuiciamiento Civil.
No se puede tampoco considerar la resolución apelada como una providencia especial dictada después de una sentencia- definitiva á que se refiere el-No. 3 del citado ar-tículo, porque aquí no ha habido sentencia definitiva pre-via en primer lugar, y en segundo, porque siempre sería necesario que se lesionase un derecho al resolver una cues-tión no discutida en el pleito ni resuelta por la sentencia definitiva, y ya hemos visto que esto no es así y por consi-guiente la resolución apelada por este otro concepto no es tampoco apelable,-sin que varíe por su naturaleza el hecho de haberse registrado como sentencia definitiva.
En mérito de las razones expuestas, jmopongo, que do acuerdo con la moción y por el motivo de no ser apelable la resolución dictada por la Corte de Distrito en 31 de mayo de 1905, se desestime la apelación. ' •

Desestimada,

*344Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados, Hernandez, MacLeary y Wolf.